DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 11 are objected to because of the following informalities:  
Claim 1, line 8, “coupled to the rotor” should be corrected to “coupled to the rotating rotor”.
Claim 1, line 8, “rotor;” should be corrected to “rotor; and”.
Claim 5, line 2, “first weight is the larger” should be corrected to “first weight is larger”.
Claim 5, line 3, “second weight is the larger” should be corrected to “second weight is larger”.
Claim 11, line 8, “wind turbine;” should be corrected to “wind turbine.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first value and the at least one second value weighted based on the third value” in lines 9-10. It is unclear from the language of the claims if both the “first value” and the “second value” are weighted or if only the “second value” is weighted. Further clarification would be appreciated. This rejection could be overcome by amending the clams to clarify what limitations are being weighted and which limitations are not weighted.
Claim 8 recites the limitation "the first weight" in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim. Although, the “first weight” is defined in claim 3, claim 8 depends from claim 1.
Claim 8 recites the limitation "the second weight" in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim. Although, the “second weight” is defined in claim 3, claim 8 depends from claim 1.
Claim 10 recites the limitation “the first difference” in line 2. There is insufficient antecedent basis for this limitation in the claim. Although, the “first difference” is defined in claim 3, claim 10 depends from claim 1.
Claim 10 recites the limitation “the second difference” in line 4. There is insufficient antecedent basis for this limitation in the claim. Although, the “second difference” is defined in claim 3, claim 10 depends from claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract Idea without significantly more.

With respect to Claim 1 the limitation(s):
estimating a third value of the wind speed based on at least one operational parameter of a wind turbine; and 
determining a fourth value of the wind speed by taking into account the first value and the at least one second value weighted based on the third value.
These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “estimating a third value of the wind speed”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim language precludes the Step from practically being performed in the mind. For example, 
The limitation(s) regarding “determining a fourth value of the wind speed by taking into account the first value and the at least one second value weighted based on the third value” ”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim language precludes the Step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining a fourth wind spaced based on a first and second wind speed.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recite the additional elements of:
“measuring a first value of the wind speed using a first wind speed sensor”, “measuring at least one second value of the wind speed using at least one second wind speed sensor”, and “at least one operational parameter of a wind turbine” which do not 
“a wind turbine having a rotating rotor at which rotor blades are connected and having a generator coupled to the rotor” which does not which do not integrate the abstract idea into a practical application, because the claim does not specify what practical application the claim is directed to. Further, the limitation is not integrated into the claim as a whole and serves to only provide data for the claimed process to act on. As such, the limitation is viewed as generally linking the use of the judicial exception to wind turbines. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);

-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a wind turbine” is viewed as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to “measuring a first value of the wind speed”, “measuring at least one second value of the wind speed”, and “at least one operational parameter of a wind turbine” are viewed as insignificant extra-solution activity, such as mere data gathering and data outputting in a conventional way, and therefore does/do not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well-understood, routine, and conventional (WURC) as evidenced by: Feng et al. (FENG XIAORAN ET AL. "A model-based predictive control for FTC for wind turbine wind speed sensor fault", 2073 CONFERENCE ON CONTROL AND FAULT-TOLERANT 

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a  meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a wind turbine”, “measuring a first value of the wind speed”, “measuring at least one second value of the wind speed”, and “at least one operational parameter of a wind turbine” can be viewed as a field of use , necessary data gathering and data outputting, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

The Independent Claim 12 is also held to be patent ineligible under 35 USC 101, because the additional element(s) recited in the Claim(s) does/do not integrate the recited Abstract ideas into a practical application. Claim 12 recites the additional element of “a processor” which does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation(s) are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it 

Dependent claims 2-11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 9 and 11 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 2-8 and 10 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept” or “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more.

Dependent claim 13 is seen as integrating the recited abstract idea into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As such, claim 13 is not rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (FENG XIAORAN ET AL. "A model-based predictive control for FTC for wind turbine wind speed sensor fault", 2073 CONFERENCE ON CONTROL AND FAULT-TOLERANT SYSTEMS (SYSTOL), IEEE, 9 October 2073 (2073-10-09) , pages 504-4509.) in view of Nielsen (US Publication No. 20190353144).

Regarding Claim 1. Feng teaches:
A method of determining a value of a wind speed (See Abstract: wind speed.), the method comprising: 
(See Figure 1 and Page 505, Col. 2: Sensor a and va.); 
measuring at least one second value of the wind speed using at least one second wind speed sensor (See Figure 1 and Page 505, Col. 2: Sensor b and vb.); 
estimating a third value of the wind speed (See Figure 1; Abstract; and Page 505, Col. 2: Effective wind speed (EWS). Ve.) based on at least one operational parameter (See Figure 1 and Page 506, Col. 2: ωg and ωr are filtered generator and rotor speed data.) of a wind turbine (See Figure 1: Wind Turbine.) having a rotating rotor (See Page 505, Col. 1: rotor.) at which rotor blades (See Page 505, Col. 1: blades.) are connected and having a generator coupled to the rotor (See Page 506, Col. 1: generator.).
Feng is silent as to the language of:
determining a fourth value of the wind speed by taking into account the first value and the at least one second value weighted based on the third value.
Nevertheless Nielsen teaches:
determining a fourth value of the wind speed by taking into account the first value and the at least one second value (See Figure 1; para[0073]; and para[0079]: Wind speed sensor x (WSSx) 103. One or more wind speed sensors. “WSSx”, 103 is adjusted to yield an adjusted wind speed “WSSx_Adj”.) weighted based on the third value (See Figure 1; para[0075]-para[0076]; and para[0078]-para[0079]: Estimated wind speed “WSE”, 108. offset “WSSx_Offset(ws)” 113. “WSSx”, 103 is adjusted to yield an adjusted wind speed “WSSx_Adj”, 115 based on the different wind speed offsets.).
(See para[0006]). One of ordinary skill would have been motivated to modify Feng, because determining a wind speed based on measured winds speeds and estimated wind speeds would help to compensate for disturbance of the free flow wind when measuring the wind speed, as recognized by Nielsen.

Regarding Claim 2. Feng is silent as to the language of:
The method according to claim 1, 
wherein the fourth value is determined to be between the first value and the second value.
Nevertheless Nielsen teaches:
wherein the fourth value is determined to be between the first value and the second value (See Figure 5 and para[0085]: The hereby compensated wind speed signal from each of the number of wind speed sensors x, y, z, . . . are then fused, 502 to a single wind speed signal, 503. This may for example be performed based on a simple averaging and/or based on the current quality of each of the wind speed sensors.) (Examiner Note: When two or more values are averaged, the resulting averaged value is inherently between the two values.).
(See para[0006]). One of ordinary skill would have been motivated to modify Feng, because determining a wind speed to be between two measurements of the wind speed would help to compensate for inaccuracies in measurements, as recognized by Nielsen.

Regarding Claim 7. Feng teaches:
The method according to claim 1, 
wherein the first value, the second value, the third value and the fourth value are determined as varying values, over time (See Figure 2; Figure 3; Figure 4.) (Examiner note: The figures of Feng show that wind speed varies with time.).

Regarding Claim 9. Feng is silent as to the language of:
The method according to claim 1, 
wherein the first wind speed sensor and the at least one second wind speed sensor are installed at a nacelle of the wind turbine and are configured as anemometer.
Nevertheless Nielsen teaches:
(See para[0003] and para[0036]: Most often the wind speed and the wind direction are measured by wind sensors placed on different positions on top of the nacelle. Anemometer.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Feng wherein the first wind speed sensor and the at least one second wind speed sensor are installed at a nacelle of the wind turbine and are configured as anemometer such as that of Nielsen. Feng and Nielsen are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nielsen teaches, “In order to optimize the power production and reduce the loads of the turbine it is important to know the wind speed and the relative wind direction of the free flow wind” (See para[0003]). One of ordinary skill would have been motivated to modify Feng, because installing an anemometer on a nacelle would have help to measure the free flow wind, as recognized by Nielsen.

Regarding Claim 10. Feng teaches:
The method according to claim 1, 
wherein, if the first difference is larger than a threshold (See Table 1; Page 506, Col. 2; and Page 507, Col. 1: 
    PNG
    media_image1.png
    23
    331
    media_image1.png
    Greyscale
. 
    PNG
    media_image2.png
    62
    236
    media_image2.png
    Greyscale
), at least over a predetermined time interval, the first value is disregarded and/or the first wind speed sensor is recognized as faulty (See Figure 5 and Page 505, Col. 2: The fault will be detected by either of the two FDI units and hence the faulty sensor is identified. Then hardware redundancy is utilized by switching to the healthy sensor to obtain ωr_opt.), further wherein, if the second difference (See Table 1; Page 506, Col. 2; and Page 507, Col. 1:
    PNG
    media_image3.png
    21
    334
    media_image3.png
    Greyscale
. 
    PNG
    media_image2.png
    62
    236
    media_image2.png
    Greyscale
) is larger than a threshold at least over a predetermined time interval, the second value is disregarded and/or the second wind speed sensor is recognized as faulty (See Figure 5 and Page 505, Col. 2: The fault will be detected by either of the two FDI units and hence the faulty sensor is identified. Then hardware redundancy is utilized by switching to the healthy sensor to obtain ωr_opt.).

Regarding Claim 11. Feng teaches:
The method according to claim 1, 
wherein the at least one operational parameter comprises at least one of: 
a rotational speed of the rotor of the wind turbine (See Page 505, Col. 1: ωr is the turbine rotor angular speed.); 

Regarding Claim 12. Feng teaches:
An arrangement for determining a value of a wind speed (See Abstract: wind speed.), the arrangement comprising: 
a first wind speed sensor configured to measure a first value of the wind speed (See Figure 1 and Page 505, Col. 2: Sensor a and va.); 
at least one second wind speed sensor configured to measure at least one second value of the wind speed (See Figure 1 and Page 505, Col. 2: Sensor b and vb.); 
(See Figure 1 and Abstract: least-Squares Support Vector Machine (LS-SVM).) (Examiner Note: Support Vector Machines are machine learning algorithms that are inherently run on a computer.) configured to: 
estimate a third value of the wind speed (See Figure 1; Abstract; and Page 505, Col. 2: Effective wind speed (EWS). Ve.) based on at least one operational parameter (See Figure 1 and Page 506, Col. 2: ωg and ωr are filtered generator and rotor speed data.) of a wind turbine (See Figure 1: Wind Turbine.) having a rotating rotor (See Page 505, Col. 1: rotor.) at which rotor blades (See Page 505, Col. 1: blades.) are connected and having a generator coupled to the rotor (See Page 506, Col. 1: generator.).
Feng is silent as to the language of:
determining a fourth value of the wind speed by taking into account the first value and the at least one second value weighted based on the third value.
Nevertheless Nielsen teaches:
determining a fourth value of the wind speed  by taking into account the first value and the at least one second value (See Figure 1; para[0073]; and para[0079]: Wind speed sensor x (WSSx) 103. One or more wind speed sensors. “WSSx”, 103 is adjusted to yield an adjusted wind speed “WSSx_Adj”.) weighted based on the third value (See Figure 1; para[0075]-para[0076]; and para[0078]-para[0079]: Estimated wind speed “WSE”, 108. offset “WSSx_Offset(ws)” 113. “WSSx”, 103 is adjusted to yield an adjusted wind speed “WSSx_Adj”, 115 based on the different wind speed offsets.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Feng determining a fourth value of the wind speed by taking into account the first value (See para[0006]). One of ordinary skill would have been motivated to modify Feng, because determining a wind speed based on measured winds speeds and estimated wind speeds would help to compensate for disturbance of the free flow wind when measuring the wind speed, as recognized by Nielsen.

Regarding Claim 13. Feng teaches:
A wind turbine (See Figure 1: Wind Turbine.) comprising: 
a rotor (See Page 505, Col. 1: rotor.) at which plural rotor blades are connected (See Page 505, Col. 1: blades.); 
a generator coupled to the rotor (See Page 506, Col. 1: generator.); 
the arrangement according to claim 12; and 
a controller configured to control the wind turbine based on the fourth value of the wind speed (See Figure 1 and Page 504, Col. 1: model predictive controller (MPC).).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Nielsen as applied to claim 1 above, and further in view of Yamada et al. (US Publication No. 20130033218).

Regarding Claim 8. Feng is silent as to the language of:
The method according to claim 1, 
wherein the first weight and the second weight vary over time, 
further wherein during a first time interval the first weight is larger than the second weight, and during a second time interval the second weight is larger than the first weight.
Nevertheless Yamada teaches:
wherein the first weight and the second weight vary over time (See Figure 5 and para[0014]: a weight is variable in conjunction with a main shaft position.), 
further wherein during a first time interval the first weight is larger than the second weight (See para[0014]: a weight of the first data is set larger than a weight of the second data.), and during a second time interval the second weight is larger than the first weight (See para[0014]: the weight of the first data is set smaller than the weight of the second data.) (Examiner note: the broadest reasonable interpretation of the weights of claim 8 includes any weights used for any function.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Feng wherein the first weight and the second weight vary over time, further wherein during a first time interval the first weight is larger than the second weight, and during a second time interval the second weight is larger than the first weight such as that of Yamada. Yamada teaches, “In a position control system performing the synchronous control, when a cam curve is switched, a position target value (position command value) becomes discontinuous, causing vibration and impact” (See para[0008]). One of ordinary skill would have been motivated to .

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 3 would be allowable for disclosing: 
further wherein the first weight and the second weight depend on a first difference between the first value and the third value and on a second difference between the second value and the third value.
Nielsen (US 20190353144 A1), discloses a wind speed offset that depends on the difference between a measured wind speed and an estimated wind speed (See Abstract). However, Nielsen fails to disclose wherein the first weight and the second weight depend on a first difference between the first value and the third value and on a second difference between the second value and the third value. 

Dependent Claims 4-6 would be allowable for depending from Claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863